Citation Nr: 1204122	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  99-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from March 29, 2004, and an initial evaluation in excess of 60 percent from April 30, 2010, for coronary artery disease.

2.  Entitlement to an initial evaluation in excess of 10 percent from May 23, 2000, and an initial evaluation in excess of 20 percent from April 30, 2010, for benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971 and from October 1982 to February 1997.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that inter alia denied service connection for coronary artery disease and for benign prostatic hypertrophy.

A subsequent rating decision in October 2004 granted service connection for coronary artery disease and benign prostatic hypertrophy, but the Veteran submitted a timely appeal regarding the initial ratings assigned by the RO.

The Board remanded the case in September 2005 for the Veteran to be provided a Statement of the Case, and again in November 2009 to afford the Veteran a hearing before the Board.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2010; a transcript of that proceeding is of record.  

In August 2010, the Board decided the Veteran's claims for higher initial evaluations for coronary artery disease prior to March 30, 2004, and for benign prostatic hypertrophy prior to May 24, 2000, and remanded the Veteran's claims for higher evaluations for coronary artery disease from March 30, 2004, and for benign prostatic hypertrophy from May 24, 2000.

The issue pertaining to coronary artery disease is addressed in the Remand that follows the Order section below.


FINDINGS OF FACT

1.  For the period from May 23, 2000, through March 30, 2004, the Veteran's benign prostatic hypertrophy was manifested by no worse than a requirement for continuous medication and complaints of frequency, but not by voiding interval of one to two hours by day or three to four hours at night or by the wearing of absorbent materials.

2.  For the period from March 31, 2004, the Veteran's benign prostatic hypertrophy has been manifested by no worse than daytime voiding interval between one and two hours or awaking to void three to four times per night, but not by urinary retention requiring intermittent or continuous catheterization or by recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the period from May 23, 2000, through March 30, 2004, for benign prostatic hypertrophy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7527 (2011).

2.  The criteria for an increased 20 percent rating (but no higher) from March 31, 2004, for benign prostatic hypertrophy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7527 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in April 2009.  Although this letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) have been obtained, as well as post-service treatment records from VA and private medical providers.  In addition the Veteran was provided appropriate VA examinations addressing the periods of the claim decided herein.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.


Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Benign prostatic hypertrophy is rated under the criteria of 38 C.F.R. § 4.115b (schedule or ratings for the genitourinary systems - diagnoses), Diagnostic Code 7527 (prostate gland injuries, infections, hypertrophy, or postoperative residuals).  In turn, related disorders are rated as a voiding dysfunction or as urinary tract infection (UTI), whichever is predominant.

The rating criteria for UTI are as follows:  

A 10 percent rating is assigned for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times per year) and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

The rating criteria for a voiding dysfunction are as follows:

A 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following: post-void residuals greater than 150 cc., uroflowmetry markedly diminished peak flow rate (less than 10 cc./sec.), recurrent urinary tract infections secondary to obstruction, and/or stricture disease requiring periodic dilation every 2 to 3 months.  A 10 percent rating is also assigned with daytime voiding interval between two and three hours or awakening to void two or three times per night.   

A 20 percent rating is assigned for daytime voiding interval between one and two hours or awaking to void three to four times per night.  A 20 percent rating is also assigned with requirement for wearing of absorbent materials that must be changed less than two times per day.

A 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  

A 40 percent rating is assigned for daytime voiding interval of less than one hour or wakening to void five or more times per night.  A 40 percent rating is also assigned with requirement for the wearing of absorbent materials that must be changed 2 to 4 times per day.

A 60 percent rating is assigned with requirement for the wearing of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  



Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's benign prostatic hypertrophy has been rated as 10 percent disabling from May 23, 2000, and as 20 percent disabling from April 30, 2010.  

The Veteran submitted a statement in August 1999 that he had been prescribed Cardura in service for prostate symptoms but had discontinued that medication due to side effects; he also stated he had subsequently resumed the use of that medication because he was became able to tolerate the side effects.  

A May 23, 2000, VA treatment record shows treatment for benign prostatic hypertrophy that was well controlled with Cardura.  

A June 2001 VA outpatient treatment record notes the Veteran's complaints of frequency.  

In February 2003, the Veteran's benign prostatic hypertrophy was stable and well controlled.  

In February 2004, the Veteran was doing well on Hytrin.

A March 31, 2004, VA examination report notes the Veteran's complaints of daytime voiding interval of one to two hours as well as urinating one to two times per night.  He denied any history of urinary tract infection and did not report using absorbent pads.

A letter from a private physician in March 2008, asserts the Veteran had taken Cardura since 1996, but was currently taking Hytrin.  Upon examination that day, the Veteran reported daytime voiding interval of two hours, as well as urinating three to four times per night.  New medication was recommended.

An April 2008 VA outpatient treatment record notes that the Veteran was taking terazosin prescribed by his private physician.  He reported waking three to four times per night to urinate, as well as frequency during the day.

A July 2008 VA outpatient treatment record notes that the Veteran denied new nocturia.  He reported that he had good stream force most times.  The examiner stated that the Veteran was asymptomatic on terazosin.

A March 2010 VA outpatient treatment record notes that the Veteran reported waking to urinate three to four times per night.  

The Veteran testified before the Board on April 30, 2010, that since 1996 he has continuously been taking either Cardura or Hytrin.  Currently, he had to urinate three to four times per night.  

An October 2010 VA genitourinary examination report notes the Veteran's complaints of worsening urinary frequency and slow stream.  The Veteran was taking Hytrin with no side effects.  He reported voiding interval of two to three hours by day; he stated that he had to urinate three times per night.  He had no history of urinary tract infections.  He did not require the use of absorbent materials.  He remained employed and the examiner stated that benign prostatic hypertrophy did not affect the Veteran's ability to work.

Period from May 23, 2000, through March 30, 2004

On review of the evidence pertinent to the period from May 23, 2000, to March 31, 2004, the Board finds the Veteran is shown to have taken medication for his benign prostatic hypertrophy symptoms continually during the period under review; on many occasions as noted above, his medical providers indicated that the Veteran's benign prostatic hypertrophy was stable and well controlled with medication.  

The Board has considered whether a rating higher than 10 percent may be assigned.  However, the Veteran has not asserted that during the period under review his voiding interval was one to two hours by day or three to four hours at night, nor has he asserted that during the period he had to wear absorbent materials.  It is evident, then, that the criteria for a rating in excess of 10 percent are not met under the rating schedule for this period.  

Period from March 31, 2004

As noted above, the evidence beginning March 31, 2004, notes the Veteran's complaints of daytime voiding interval of one to two hours and/or urinating three to four times per night.  Accordingly, a 20 percent rating, is warranted beginning March 31, 2004.

The Board has considered whether a rating higher than 20 percent may be assigned for the period under review.  However, the Veteran has not asserted nor does the medical evidence show urinary retention requiring intermittent or continuous catheterization or recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  In fact, there is no history of infection or hospitalization for benign prostatic hypertrophy whatsoever.  It is evident, then, that the criteria for a rating in excess of 20 percent are not met under the rating schedule for this period.

Extra-schedular Rating 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order. 


ORDER

The Board having determined that the Veteran's benign prostatic hypertrophy warrants a 10 percent rating from May 23, 2000, and a 20 percent rating from March 31, 2004, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary awards. 


REMAND

The Board is of the opinion that additional development is required before the appellant's claim pertaining to an increased rating for coronary artery disease is decided. 

Additional evidence (an October 2011 letter from the Veteran's private physician, which notes the Veteran's treatment for coronary artery disease) was received by the RO in October 2011, subsequent to the issuance of the September 2011 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal.  The Veteran has not waived RO consideration of the additional evidence.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c) (2011).  In addition, any further development suggested by the record should be undertaken.

Accordingly, the case is REMANDED for the following action:

After undertaking any further development deemed warranted (to include obtaining any treatment records or medical opinions), readjudicate the issue of entitlement to an initial evaluation in excess of 30 percent from March 29, 2004, and an initial evaluation in excess of 60 percent from April 30, 2010, for coronary artery disease.  If the benefit sought on appeal is not granted, issue an SSOC that includes a review of all pertinent evidence submitted since the September 2011 SSOC.  Then, afford the Veteran and his representative the requisite opportunity to respond before returning the case to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


